                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

FANESTER JAMES,

      Plaintiff,                                    Civil Case No. 17-10506
                                                    Honorable Linda V. Parker
      v.

CITY OF DETROIT, a municipal corporation,
SAMUEL PIONESSA,
REGINALD BEASLEY, NICO HURD,
ALANNA MITCHELL, JUAN DAVIS,
JOHNNY FOX, SAMUEL GALLOWAY,
JASON CLARK, AND LAMAR WILLIAMS,
in their individual and official capacities,

     Defendants.
_____________________________________/

       OPINION AND ORDER GRANTING PLAINTIFF’S MOTION TO
      AMEND COMPLAINT TO INCLUDE ADDITIONAL FACTUAL
             ALLEGATIONS AND COUNT (ECF NO. 60)

      This lawsuit arises from a police raid of Plaintiff’s residence in Detroit, MI

on or about September 6, 2016. Plaintiff alleges violations of her Fourth and

Fourteenth Amendment rights under 42 U.S.C. § 1983, as well as various state law

claims. Presently before the Court is Plaintiff’s Motion to Amend Complaint to

Include Additional Factual Allegations and Count, filed February 15, 2019, and

Defendant’s response, filed February 20, 2019. (ECF Nos. 60, 62.) For the

reasons that follow, the Court grants Plaintiff’s motion.



                                          1
      Federal Rule of Civil Procedure 15(a) instructs the courts to “freely grant[]”

leave to amend “where justice so requires.” This is because, as the Supreme Court

has advised, “[i]f the underlying facts or circumstances relied upon by a plaintiff

may be a proper subject of relief, he ought to be afforded an opportunity to test his

claim on the merits.” Foman v. Davis, 371 U.S. 178, 182 (1962). However, a

motion to amend a complaint should be denied if the amendment is brought in bad

faith or for dilatory purposes, results in undue delay or prejudice to the opposing

party, or would be futile. Id. An amendment is futile when the proposed

amendment fails to state a claim upon which relief can be granted and thus is

subject to dismissal pursuant to Rule 12(b)(6). Rose v. Hartford Underwriters Ins.

Co., 203 F.3d 417, 420 (6th Cir. 2000).

      This motions comes before the Court to correct two oversights by Plaintiff:

(1) the failure to file the First Amended Complaint, permitted by this Court in its

June 15, 2018 Order1, which added Plaintiff’s First Amendment retaliation claim

and (2) an omission of Plaintiff’s failure to knock and announce argument as part

of her unlawful search and seizure and Monell claims. (ECF No. 60 at 2–5.) This

Court does not find, nor have Defendants argued, that the amendment is brought in

bad faith or for a dilatory purpose, given that both parties were deposed following



1
  Despite not properly filing the Amended Complaint, it was attached as an exhibit
to Plaintiff’s Motion to Amend. (ECF No. 30-5.)
                                        2
the amendment and sought information pertaining to the additional claim. (See,

e.g., James 8/16/18 Dep., ECF No. 60-3 at 73:13–15.) The amendment will not

result in undue prejudice, and any delay that might result would not be

unreasonable. Neither would the amendment be futile2. Finding good cause, the

Court grants Plaintiff’s motion.

        Accordingly,

        IT IS ORDERED that Plaintiff’s Motion to Amend Complaint to Include

Additional Factual Allegations and Count (ECF No. 60) is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff shall file a Second Amended

Complaint incorporating her retaliation claim and knock and announce arguments

no later than seven (7) days from the date of this Order; Defendant shall have an

opportunity to respond accordingly and file an additional motion for summary

judgment concerning any new allegations and/or arguments not previously

addressed.

        IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


    Dated: August 20, 2019

2
 Plaintiff asserts that she is entitled to re-file her claims until September 6, 2019,
when the statute of limitations on her claims expire. (ECF No. 60 ¶ 12, Pg. ID
1212.)
                                             3
